FILED
                            NOT FOR PUBLICATION
                                                                                OCT 8 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SATBAY KYDYRALI,                                 No.    19-72561

              Petitioner,                        Agency No. A215-672-390

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted October 5, 2020**
                               Pasadena, California

Before: KLEINFELD, HURWITZ, and BRESS, Circuit Judges.

      Satbay Kydyrali claims the Board of Immigration Appeals erred by finding a

lack of nexus between any harm he suffered and a protected ground as required by

8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A) for asylum and 8 U.S.C.

§ 1231(b)(3)(A) for withholding of removal. Substantial evidence supports the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Board’s determination that any persecution Kydyrali may have suffered resulted

from a business dispute, not his political opinion. Purely personal retribution is not

persecution for a political opinion. Grava v. INS, 205 F.3d 1177, 1181 n.3 (9th

Cir. 2000).

      Kydyrali also claims that the Board erred in denying his application for

relief under the Convention Against Torture (CAT). To qualify for CAT relief, the

petitioner bears the burden of establishing that he will more likely than not be

tortured with the consent or acquiescence of a public official if removed to his

native country. Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183 (9th Cir. 2020).

Past torture is a relevant factor in determining whether a petitioner will be tortured

in the future. 8 C.F.R. § 1208.16(c)(3). Kydyrali does not claim he has been

tortured, and substantial evidence supports the Board’s conclusion that Kydyrali

has not shown that, more likely than not, he will be tortured by the government of

Kazakhstan or with its consent upon returning to Kazakhstan.

The petition for review is DENIED.




                                           2